ON MOTIONS FOR REHEARING
PER CURIAM.
The appellant’s motion for rehearing calls to our attention that the opinion of this court filed on May 8, 1984, failed to address appellant’s appeal from a final judgment for attorney’s fees and costs (Case No. 83-2998). He correctly points out that because our reversal of the order awarding permanent alimony to the wife may affect the appropriateness of the amount of fees awarded to the wife’s attorney, the judgment awarding fees should be revisited. Accordingly, the motion for rehearing is granted, and the final judgment for attorney’s fees and costs appealed in Case No. 83-2998 is reversed, and the cause is remanded to the trial court for further consideration of the attorney’s fee award in light of our reversal of the orders appealed in Case Nos. 83-2358 and 83-2361. The appellee’s motion for rehearing is denied.